Citation Nr: 0127178	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  98-14 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Entitlement to service connection for a low back disability, 
a rash on the penis, a right knee disability, and a left knee 
disability.

Entitlement to a higher rating for right corneal abrasion, 
initially assigned a zero percent evaluation, effective from 
March 1997.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from May 1990 to March 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that denied the veteran's 
claims for service connection for a low back disability, a 
rash on the penis, a right knee disability, and a left knee 
disability as not well grounded; and granted service 
connection for right corneal abrasion and assigned a 
zero percent evaluation for this condition.  The zero percent 
evaluation was effective from March 1997.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the veteran 
currently has disabilities of the low back, penis, right knee 
or left knee.

2.  Since March 1997, residuals of abrasion of the right 
cornea are not demonstrated.



CONCLUSIONS OF LAW

1.  A chronic low back disability, a chronic rash of the 
penis, a chronic disability of the right knee, and a chronic 
disability of the left knee was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.655 (2001).

2.  The criteria for a higher (compensable) rating for right 
corneal abrasion at any time since March 1997 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.655, 4.7, 4.31, 
4.75, 4.84a, Codes 6009, 6078, 6079 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disability, a Rash on 
the Penis, a Right Knee Disability, and a Left Knee 
Disability

A.  Factual Background

The veteran had active service from May 1990 to March 1997.

Service medical records show that the veteran underwent a 
medical examination for enlistment in January 1990.  A 
history of a back sprain at the age of 18 years was noted 
with no problems since then.  A report of treatment in 
November 1990 shows that he was seen for lumbar pain.  He 
gave a history of being dragged down some stairs while 
"horsing around" with others.  Forward bending was to 20 
degrees with pain.  X-rays of the lumbar spine revealed 
anterior displacement of L5 between L4 and S1 with narrowing 
of L4/5 and L5/S1 intervertebral foramina.  A report of the 
veteran's treatment in December 1990 shows that he complained 
of upper back pain and that he gave a history of recurring 
problems.  There was tenderness and spasms present in the mid 
back.  The assessment was mild back strain.  The service 
medical records reveal that the veteran was seen for 
complaints of low back pain in June 1991.  He gave a history 
of back pain for 2 years.  The assessment was acute low back 
pain.

Service medical records show that the veteran was seen in 
August 1991 for complaints of a rash on his penis.  
Assessments were possible venereal warts, and rule out 
fungus.  Another report of his treatment in August 1991 
reveals he was seen for complaints of a rash on the left side 
of his penis.  The assessment was monilial infection.

Service medical records reveal that the veteran was seen for 
complaints of back pain in April 1992.  The assessment was 
muscle strain of the lower thoracic and lower back.  A report 
of his treatment in March 1995 shows that he was seen for 
complaints of straining the lower back when lifting.  On 
observation, there was tightness of the lower back and he 
could not bend over.

Service medical records show that the veteran was seen for 
bilateral knee pain in September 1995.  The assessment was 
left knee sprain.  At a periodic examination in February 
1996, a low back disability, a rash on the penis, a right 
knee disability or a left knee disability was not found.

Service medical records show that the veteran was seen for 
low back pain in April 1996.  The assessment was low back 
pain.  In July 1996, he was seen for right leg problems.  X-
ray of the right knee was reportedly negative for fracture or 
dislocation.  In August 1996, he was seen for skin problems.  
There were multiple papules at the base of the penis.  

A VA document shows that the veteran failed to report for 
various medical examinations in May 1998 to determine the 
nature and extent of the claimed disabilities.

In September 1998, the veteran submitted a substantive appeal 
with the issues being considered in this appeal.  He reported 
that he had not made his scheduled VA medical examinations in 
May 1998 and requested reconsideration of his claims.  He 
requested a hearing before a member of the Board traveling to 
the RO (travel board hearing), and reported an address in 
Leominster, MA.

A VA document shows that the veteran failed to report for VA 
medical examinations scheduled in January 2000 to determine 
the nature and extent of his claimed disabilities.

In a letter dated in March 2001, the RO notified the veteran 
that a "travel board hearing" had been scheduled for him in 
March 2001.  The correspondence was sent to the Leominster 
address.

A VA report of telephone contact between the veteran and a VA 
representative in March 2001 reveals that the March 2001 RO 
letter had not been sent to the veteran because of VA error.  
It was noted that the veteran's address was now in Fitchburg, 
MA.

In a letter dated in July 2001, the RO notified the veteran 
that his "travel board hearing" had been scheduled in 
August 2001.  The letter was sent to the veteran at the 
Fitchburg address.  He was advised that if he did not report 
for the scheduled hearing, his request for such a hearing 
would be considered withdrawn.

A VA report of telephone contact between the veteran and a VA 
representative in July 2001 shows that the veteran canceled 
the "travel board hearing" and requested rescheduling of 
it.

The July 2001 letter sent to the veteran was returned to the 
RO in July 2001 by the Postal Service.  It was noted that the 
veteran had moved and left no forwarding address.

In an October 2001 letter, the RO notified the veteran that 
his "travel board hearing" was scheduled in November 2001.  
He was notified that if he did not appear for the schedule 
hearing his request for such a hearing would be considered 
withdrawn.  This letter was sent to the Fitchburg address.  
This letter was returned to the RO by the Postal Service in 
July 2001 because the veteran had moved and left no 
forwarding address.

A VA report of telephone contact between a representative of 
a former employer of the veteran and a VA representative in 
October 2001 notes that the veteran's former employer had no 
recent information on the veteran's whereabouts.  It was also 
noted that a telephone contact had been made by the VA 
representative with the veteran's former wife.  She provided 
the veteran's mother's address.

In October 2001, the October 2001 RO letter to the veteran 
was resent to the veteran at the mother's address.

The veteran failed to report for his scheduled "travel board 
hearing" in November 2001.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) eliminated 
the concept of a well-grounded claim and redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this case, the RO denied the veteran's claims for service 
connection for a low back disability, a rash on the penis, a 
right knee disability, and a left knee disability as not well 
grounded, but a review of the record reveals that the veteran 
has been sent the appropriate statutory and regulatory 
criteria for establishing entitlement to service connection 
for these disabilities.  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for those disorders and for a 
higher rating for the right corneal abrasion.  The veteran 
has been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the his 
claims, that essentially notifies him of the evidence needed 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for, and VA medical examinations 
have been scheduled for the veteran, but he failed to report 
for those examinations.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims, that 
the RO has made reasonable efforts to assist him in the 
development of those claims, and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the claims as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument or 
to have the RO review the claims for service connection for 
various disabilities on the merits prior to appellate 
consideration of those claims.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).

The service medical records show that the veteran was treated 
for low back problems, a rash on his penis, and right and 
left knee problems, but following those treatments he 
underwent a periodic examination in February 1996 and 
disabilities of the low back, penis, and knees were not 
found.  While the service medical records show that the 
veteran was treated for those disabilities, the overall 
evidence does not contain sufficient clinical findings to 
demonstrate that he currently has chronic disorders of the 
low back, penis or knees.  Nor has he submitted medical 
evidence demonstrating the presence of the claimed 
disabilities.  The service medical records also reveal that 
the veteran had problems with his low back prior to entry 
into service.

The RO scheduled VA medical examinations for the veteran in 
1998 and 2000 in order to determine the nature and extent of 
any disabilities of the low back, rash on penis, right knee 
disability, and left knee disability, but he failed to report 
for those examinations.  A review of the evidence shows that 
correspondence sent to the veteran has been returned by the 
Postal Service as undeliverable, and VA representatives have 
been unsuccessful in getting a current address for the 
veteran.  The duty to assist is not always a one-way street, 
nor is it a blind alley.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
"In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  The veteran has not shown good 
cause for his failure to report for the scheduled VA 
examinations.  The fact that he may not have received actual 
notice of the examinations is not good cause, because he has 
violated his duty to keep VA apprised of his whereabouts.  

After consideration of all the evidence, the Board finds that 
it is insufficient to demonstrate the presence of current 
chronic disabilities of the low back and knees, or chronic 
rash of the penis, 38 C.F.R. § 3.303(b), that had their onset 
in service.  Hence, the preponderance of the evidence is 
against the claims for service connection for a low back 
disability, a rash of the penis, a right knee disability, and 
a left knee disability, and those claims are denied.  


B.  Entitlement to a Higher Rating for Right Corneal 
Abrasion, Initially Evaluated as Zero Percent Disabling, 
Effective from March 1997

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

An unhealed injury of the eye is evaluated from 10 to 
100 percent on the basis of resulting impairment of visual 
acuity or visual field loss, pain, rest requirements, or 
episodic incapacity.  An additional 10 percent is combined 
during the continuance of active pathology.  Ten percent is 
the minimum evaluation during the active pathology.  
38 C.F.R. § 4.84a, Code 6009.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Generally, the best distant vision obtainable after best 
correction by glasses will be the basis of a rating for 
vision impairment.  38 C.F.R. § 4.75.  Corrected visual 
acuity of 20/50 in one eye warrants a 10 percent evaluation 
when corrected visual acuity in the other eye is also 20/50.  
38 C.F.R. § 4.84a, Code 6078.  Corrected visual acuity of 
20/40 in one eye warrants a noncompensable evaluation when 
visual acuity in the other eye is also 20/40.  38 C.F.R. 
§ 4.84a, Code 6079.

Service medical records show that the veteran was seen in 
December 1996, including ophthalmology consultation, for 
right eye problems after being struck in the eye by a tree 
branch.  The assessment was healing corneal abrasion of the 
right eye.  

A review of the record shows that there are no post service 
medical records.  The post service records reveal that the 
veteran failed to report for VA medical examination in 1998 
and 2000 to determine the severity of the right corneal 
abrasion.

The provisions of 38 C.F.R. § 3.655(b), as noted in section 
I, require the denial of a claim for increase when the 
veteran fails to report of a VA scheduled examination.  In 
this case, however, the record does not show that the veteran 
was notified of those regulatory provisions.  Under the 
circumstances, the Board will evaluate the right corneal 
abrasion based on the evidence of record in order not to 
prejudice the veteran.  Karnas, 1 Vet. App. 308. 

There is no post service medical record or other evidence 
that shows the right corneal abrasion has been active or 
otherwise symptomatic at any time since the veteran's 
separation from service in March 1997.  In the absence of 
evidence showing an active disease process, loss of visual 
acuity, loss of field of vision or other symptoms 
attributable to that disorder, a compensable evaluation is 
not warranted for the disability at any time since March 
1997, including a "staged rating".  Fenderson v. West, 12 
Vet. App. 119 (1999).

The evidence shows that the veteran has failed to report for 
VA medical examinations without good cause to determine the 
severity of the right corneal abrasion and, as noted in 
section I, he has failed to keep VA apprised of his 
whereabouts.  It is his obligation to assist VA in the 
development of this claim.  Wood, 1 Vet. App. 190, 193.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a higher 
rating for the right corneal abrasion at any time since March 
1997.  Hence, the claim is denied.

Since the preponderance of the evidence is against the claims 
for service connection for a low back disability, a rash on 
the penis, a right knee disability, and a left knee 
disability, and a higher rating for the right corneal 
abrasion, the benefit of the doubt doctrine is not for 
application with regard to those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The veteran is free to submit other claims for service 
connection for the disabilities and/or the claim for an 
increased (compensable) evaluation for right corneal abrasion 
by notifying the RO of such intentions and of his willingness 
to report for VA medical examination or examinations.



ORDER

Service connection for a low back disability, a rash on the 
penis, a right knee disability, and a left knee disability is 
denied.

A higher (compensable) rating for right corneal abrasion at 
any time since March 1997 is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

